Citation Nr: 0419166	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-25 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include a bipolar disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk


INTRODUCTION

It appears that the veteran had active service from August 
1979 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Waco, Texas Regional Office (RO).  
In that decision, the RO denied the claim of service 
connection for a bipolar disorder.  The RO noted the 
veteran's various psychiatric diagnoses and stated that the 
medical evidence did not provide a connection between his 
current psychiatric diagnoses and service.  As the RO has 
considered psychiatric diagnoses other than just a bipolar 
disorder, the Board has recharacterized the issue on appeal 
as entitlement to service connection for a psychiatric 
disorder, to include a bipolar disorder.  

The Board must point out that in the July 2002 rating 
decision, the RO also denied service connection for 
schizophrenia.  The veteran has not appealed this adverse 
determination and the decision is now final.  The current 
decision will not adjudicate a claim of service connection 
for schizophrenia as the veteran has not filed an application 
to reopen the claim.


FINDINGS OF FACT

There is no competent medical evidence which relates the 
veteran's current psychiatric disorder, including a bipolar 
disorder to service or to any incident thereof.


CONCLUSION OF LAW

A psychiatric disorder, to include a bipolar disorder was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Requirements

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."

The Board finds that the notice requirements of the VCAA have 
been satisfied in the instant case.  In a June 2001 letter, 
VA informed the veteran of what the evidence must show to 
establish entitlement to service connected compensation 
benefits.  In that letter, the veteran was informed by VA 
that VA was responsible for getting his service medical 
records, employment records, and records from other Federal 
agencies.  VA told the veteran that it was his responsibility 
to inform VA of any other relevant records that he knew of 
that would help adjudicate his claim.  

In light of the foregoing, the Board finds that the RO's 
notice letter in June 2001 complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the instant case, this was done.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to the June 2001 VA notice.  Throughout the appeal 
process, VA has made reasonable efforts to obtain relevant 
records identified by the veteran.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records and VA treatment records.  The veteran has not 
identified any other evidence pertinent to this claim that is 
not already of record.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  As such, the veteran is not prejudiced by an 
adjudication of his claims at this juncture.

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The veteran claims that service connection is warranted for a 
bipolar disorder.  He claims that his bipolar disorder 
developed while in the military and was misdiagnosed by 
military doctors.  The veteran's service medical records show 
that he was diagnosed with drug and alcohol abuse, and 
antisocial personality traits.  A report dated in 1980 
related that the veteran had recent feelings of depression 
which appeared situational in nature and which might have 
been coupled with alcohol.  The examiner stated that the 
specific relationship between the veteran's depression and 
his alcohol had to be determined.  The diagnoses were alcohol 
abuse and situational depression.  In his May 1981 separation 
examination, the veteran self-reported that he had frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble.  The physician's summary noted that the veteran 
displayed antisocial personality and had habitual substance 
abuse.  

Treatment reports and a discharge summary from St. David's 
Pavillion dated from March 1996 to April 1996 show diagnoses 
for depressive disorder, personality disorder NOS, and nerve 
damage-laceration.  They also provide a profile of the 
veteran, and his discharge goals and plans.

Treatment reports from VAMC Medical Centers in Marlin, 
Temple, Waco, and the VAOPC in Austin dated from February 
2000 to June 2001 show diagnoses of bipolar II hypomania, 
mildly hypomanic bipolar disorder, major bipolar disorder, 
and major depression.  

Treatment reports from Austin-Travis County Mental Health 
Mental Retardation dated from March 2001 to August 2001 
describe the patient's history of drug and alcohol abuse, as 
well as depression, and shows diagnoses of polysubstance 
dependence, specified drug/induced psychotic, depressive 
disorder NOS, and personality disorder NOS, and the 
diagnostic notes from March 2001 state that the veteran is 
"probable for antisocial personality disorder as well".  

A VA examination from May 2003 at the Temple VAMC gives a 
brief medical history of the patient.  It is clear from the 
report that the psychologist reviewed the veteran's service 
medical records and postservice medical records.  Following 
examination and diagnostic tests the psychologist diagnosed 
schizoaffective disorder vs. bipolar disorder, by history 
(unresolved).  The psychologist stated that the results of 
his examination could support the presence of schizoaffective 
disorder as easily as bipolar disorder.  As to whether this 
disorder was caused by service, the psychologist stated that 
he could find no data in the record to directly support that 
conclusion.  He stated that it would be speculation to say 
that the veteran's serious chronic problems began while he 
was in service.  

What is missing in the instant case is competent medical 
evidence linking his current psychiatric disorder, including 
bipolar disorder to service.  In May 2003, a VA psychologist, 
who thoroughly reviewed the record and performed extensive 
diagnostic studies, could not provide a link between the 
veteran's service and his current psychiatric problems.  

The veteran asserts that his psychiatric condition, to 
include a bipolar disorder was incurred in service.  He 
states that his psychiatric complaints in service are related 
to his current psychiatric disorder.  He claims that he was 
misdiagnosed while in service.  As a layperson, the veteran 
is not competent to comment on issues involving medical 
causation or a medical diagnosis.  Consequently, his 
assertions that his psychiatric condition was incurred in 
service lack probative value.  Grottveit v. Brown, 5 Vet.App. 
91 (1993), Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The Board observes that a number of postservice medical 
reports show that the veteran has a history of substance and 
alcohol abuse.  Primary substance and alcohol abuse is 
considered willful misconduct and may not be service-
connected.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  The 
record also shows diagnosis of a personality disorder.  A 
personality disorder, however, is not a disability for 
compensation purposes and may not be service-connected.  
38 C.F.R. § 3.303 (c).

In sum, there is no competent medical evidence that the 
veteran's current psychiatric condition was incurred in 
active military service.  Consequently, the Board must find 
that the preponderance of evidence is against the claim; the 





	(CONTINUED ON NEXT PAGE)


benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  


ORDER

Service connection for bipolar disorder is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



